958 F.2d 369
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Barry JOHNSON, Defendant-Appellant.
No. 92-6087.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 19, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CR-89-434-S)
Barry Johnson, Appellant Pro Se.
Barbara Suzanne Skalla, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Barry Johnson appeals from the district court's orders denying his requests for a transcript.   Our review of the record and the district court's opinions discloses that this appeal is without merit.   Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.   United States v. Johnson, No. CR-89434-S (D.Md. Nov. 25, 1991, Dec. 17, 1991 and Jan. 7, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED